Title: To John Adams from John Quincy Adams, 5 January 1816
From: Adams, John Quincy
To: Adams, John


				
					
					Boston House Ealing 5 January 1816
				
				I plainly perceive that you are not to be converted, even by the eloquence of Massillon, to the Athanasian Creed—But when you recommend to me Carlostad and Scheffmacher; and Priestly, and Waterland, and Clark, and Beausobre—Mercy! Mercy! what can a blind man do to be saved by unitarianism; if he must read all this to understand his Bible? I went last Christmas day to Ealing church, and heard the Revd Colston Carr, the Vicar, declare and pronounce, among other things, that whosoever doth not keep the Catholic Faith whole and undefiled: without doubt he shall perish everlastingly; And the Catholic Faith is THIS—That we worship one God in Trinity, and Trinity in Unity &c—in short, the Creed of St Athanasius: which as you know, the 8th Article of the English Church says, may be proved, by certain warrants of the Holy Scripture—Now I have had many doubts about the Athanasian Creed; but if I read much more controversy about it, I shall finish by faithfully believing it—Mr Channing says he does not believe, because he cannot comprehend it—Does he comprehend, how the Omnipotent, Omnipresent, infinite, eternal Spirit, can be the Father, of a mortal Man, conceived, and born of a Virgin? Does he comprehend his own meaning when he speaks of God as the Father, and of Christ as the Son? Does he comprehend the possibility according to human reason, of one page in the Bible from the first verse of Genesis to the last verse of the Apocalypse? If he does, I give him joy of his discovery, and wish he would impart it to his fellow-Christians—If the Bible is a Moral Tale, there is no need of believing in the Trinity—But if it is the Rule of Faith?—I hope you will not think me in danger of perishing everlastingly, for believing too much; and when you know all, with your aversion to thinking of the Jesuits, you may think I have made a lucky escape, if I do not believe in trasubstantiation—During almost the whole period of my late residence in Russia, I had the pleasure of a social and very friendly acquaintance with the Right Reverend Father in God; Thaddeus Brzozowski, then and now Father General of the Jesuits; one of the most respectable, amiable, and venerable men, that I have ever known—As I was the medium of communication between him and his correspondents in the United States, he used frequently to call upon me and I had often occasion to return his visits. We used to converse upon all sorts of topics, and among the rest upon Religion—He occasionally manifested a compassionate wish for my conversion to the true Catholic Faith, and one day undertook to give me a demonstration of the real presence in the Eucharist—He said it was ingeniously proved in a Copper plate print which he had seen, representing Jesus Christ sitting between Luther and Calvin; each of them bearing the wafer of the Communion—Each of them had also  a label issuing from his lips, and pointing with the finger to the bread, Christ was saying “This is my body”—While Luther said “This represents my body”—and Calvin “This signifies my body”—At the bottom of the whole was the question—“Which of them speaks the truth?” It was not the worthy Father’s fault, if I did not consider this demonstration as conclusive as  he did—Another day; and it will give you an idea of the simplicity of this good man’s heart; we were discussing together the celibacy of the Clergy, which he deemed indispensable, that they might be altogether devoted to the service of their Lord and Master, and not liable to the avocations of this world’s concerns—I did not think it would be generous to remind him of the manner in which had shewn that vows of religious chastity usually resulted, but rather resorted to authority with regard to the principle—I observed to him that not only all the Protestant Communities, but the Greek Church also, allowed the Clergy to marry—Upon which, after a moment of reflection, he said “Oui—c’est vrai—Il n’y a que l’Eglise Romaine, qui soit encore Vierge!”—Indeed you must give me some credit for firmness of character, for withstanding the persuasions of such a patriot as this—We have in the newspapers of last evening and this morning, the Presidents Message, at the opening of the Session of Congress—It gives, upon the whole a pleasing view of the state of our public affairs, but not quite so fair an aspect of the finances as were to be wished—Peace, however, will be the most healing of all medicines to them, and the complexion of the Message is entirely pacific—The present intentions, of the British Government, are I believe are of a corresponding spirit; but it is an opinion widely circulated here, that Peace itself instead of healing their finances, will prove their inevitable destruction—That nothing but a new War can save them, and that the most convenient, an least burdensome War, would be with America—The distrust in the continuance of the Peace is so universal, and I am beset by so many and so frequent anxious enquiries, from some quarters, and mysterious hints from others, that although the Official professions have been invariably pacific and friendly, I am sometimes not without uneasiness, lest a want of sufficient vigilance, should leave undiscovered a lurking danger, which might break upon us unawares—A war however, even with America, could not be undertaken without preparations and armaments of which there is not the slightest indication—A war must be preceded by complaints well or ill founded of which there are indeed some on our part, sufficient perhaps ultimately to result in hostilities, but which neither require nor would justify them at this time—On their part, I have heard of none—Nor have I reason to suppose that Mr Bagot, who is about embarking for America, as the British Minister, goes with any particular load of grievances—He has been anxiously waiting, as I am gravely assured upwards of three months for his passage, because men could not be obtained by enlistment, to navigate the frigate in which he is to go—The effect of the Peace here, which proves so distressing, is the depreciation in the value of grain, and of the other productions of the soil—The natural and inevitable consequence of which has been the inability of the farmers to pay their Rents, the fall in the value of all landed estates, a partial defalcation of the Revenue, and an aggravated soreness under the burden of tythes and taxation—There is doubtless much exaggeration in some of the accounts that are published of this state of things, but on all sides it is admitted that the suffering of the agricultural interest is very severe—That Peace should be followed by Plenty, is of very old experience—But that plenty should operate as a great national calamity requires a public debt of a thousand millions sterling, and a banking system to be accounted for—At the meeting of Parliament, which is to be on the first of February, the extent of the evil, and the remedies to be provided for it, will be more fully ascertained—Some put their trust in War, and some in famine to relieve the People from their burdens—Others look for salvation by the flooding of paper from the Bank—That institution has called in so much of its paper, that there is now scarcely any advance upon silver and gold—The project of resuming specie payments is to be attempted, and whether it can be accomplished, with forty millions of annual interest upon the public debt to be paid, is the problem now about to receive the solution of experience—Whatever the result may be, the lesson may be profitable to us—If a nation can prosper in Peace and War with a debt of a thousand Millions Sterling, it will be useful to us to make ourselves perfect masters of the mode, in which such a marvelous paradox is converted into political truth—If the Paper Castle be really built upon a rock, impregnable and immovable, let us learn the art of building it. If the same course of conduct which leads to inevitable and irretrievable private ruin, is the sure and only path that will conduct a nation to the pinnacle of human greatness and power, let us trace it to its utmost bounds. But if a day of reconing for extravagance and profusion, must come for Nations as well as for individuals; if the wisdom of ages will ultimately vindicate its own maxims, and if prudence is not to yield for ever her place, as one of the cardinal virtues, to prodigality, then will the Catastrophe of Paper Credit, which cannot much longer be delayed in this Country, place before us the whole system of artificial circulation in all its good and all its evil, and while disclosing all the uses of this tremendous machine, as an engine of power, teach us at the same time the caution necessary to guard ourselves from the irreparable ruin of its explosion—
				
					
				
				
			